UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1858



MICHAEL L. BUESGENS,

                                              Plaintiff - Appellant,

          versus


CHRISTINE C. FREELAND; RIVERSTONE OPERATING
COMPANY, INCORPORATED; RIVERSTONE RESIDENTIAL,
SC, LIMITED LIABILITY COMPANY; CONSOLIDATED
AMERICAN SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-02092-DKC)


Submitted:   January 17, 2008            Decided:   January 22, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael L. Buesgens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael L. Buesgens appeals from the district court’s

order transferring his pending 42 U.S.C. § 1983 (2000) action from

the District of Maryland to the Western District of Texas and

entering a prefiling injunction.                To the extent that Buesgens

appeals     the   transfer   of    his     case,     this    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).              It is well-settled that transfers

under 28 U.S.C. § 1404(a) (2000) are not appealable final orders.

See In re Carefirst of Md., Inc., 305 F.3d 253, 262 (4th Cir.

2002); Gower v. Lehman, 799 F.2d 925, 927 (4th Cir. 1986).                       We

therefore lack jurisdiction to entertain the appeal of the transfer

of Buesgens’ action.

             To the extent Buesgens appeals the imposition of the

prefiling    injunction,     our       review   of   the    record   discloses   no

reversible error. Accordingly, we affirm this portion of the order

for   the   reasons   stated      by    the   district      court.    Buesgens   v.

Freeland, No. 8:07-cv-02092-DKC (D. Md. Aug. 17, 2007).                    We deny

Buesgens’ motion to certify state court judgments and dispense with




                                        - 2 -
oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                  DISMISSED IN PART; AFFIRMED IN PART




                                  - 3 -